Citation Nr: 0112378	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-51 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to Agent 
Orange.

2.  Entitlement to an increased initial rating for service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and July 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The veteran's claims were remanded by the Board in April 
1999.  The Board notes that the veteran was granted a total 
rating based on individual unemployability due to service-
connected disability by rating action in December 2000.  The 
total rating was granted effective from September 1999.

The Board notes that in May 2000, the veteran's 
representative submitted a timely notice of disagreement with 
an April 2000 rating decision which denied a reopened claim 
for an evaluation in excess of 30 percent for post-traumatic 
stress disorder (PTSD).  Following issuance of a statement of 
the case in September 2000, and a rating decision award of an 
increased 50 percent rating, no appeal has been completed to 
date with regard to the issue of entitlement to an increased 
rating for PTSD.  As such, the matter is not for 
consideration by the Board on this appeal.


REMAND

The May 1996 rating decision on appeal established service 
connection for a single disability manifested by history of 
right knee pain with possible meniscal tear, rated 10 percent 
from December 12, 1995.  By rating decision in October 1997, 
the single disability was reclassified as complete tear of 
the posterior horn of the medial meniscus, with history of 
right knee pain, rated 30 percent, retroactively from 
December 12, 1995.  Separate service connection was 
recognized for right knee arthritis with functional loss due 
to pain by a rating decision in September 1999.  A 

20 percent rating was assigned effective from December 12, 
1995, based on right knee limitation of motion (pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010).  The September 1999 
rating decision also additionally recognized separate service 
connection for "complete tear [of the] posterior horn [of 
the] right medial meniscus," rated 30 percent from December 
12, 1995 to August 12, 1999, based also on right knee 
limitation of motion (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5261); "complete tear [of the] posterior 
horn [of the] right medial meniscus," rated 10 percent from 
February 15, 1977 to August 11, 1999 and 30 percent from 
August 12, 1999, based on instability (pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257); and medial meniscal tear of 
the right knee with occasional locking, rated noncompensable 
from August 12, 1999 (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5258).  Hence, for the rating period prior to 
August 12, 1999, the service-connected disability 
manifestation of right knee limitation of motion serves as 
the basis for two separate ratings of 30 percent and 20 
percent under Diagnostic Codes 5261 and 5010, respectively.  
The evaluation of the same disability manifestation (i.e. 
right knee limitation of motion) under various diagnoses (or 
Diagnostic Codes) is precluded by 38 C.F.R. § 4.14.  
Clarification of the RO's rating with regard to the service-
connected right knee disability would be useful prior to 
final Board consideration.

The July 1997 rating decision on appeal denied service 
connection for peripheral neuropathy, to include as secondary 
to exposure to Agent Orange.  The veteran maintains that he 
has peripheral neuropathy due to exposure to Agent Orange in 
Vietnam.  A November 1996 medical record from Aaron Medical 
Center contains a diagnosis of peripheral neuropathy.  The 
Board notes that the veteran has never been afforded a VA 
neurological examination to determine whether or not the he 
has peripheral neuropathy, and if so, whether it is related 
to Agent Orange exposure.  In view of the Veterans Claims 
Assistance Act, the Board finds that there is a duty to 
assist the veteran in providing him with such a VA 
examination.  

In a statement received in December 1996, the veteran claimed 
that he was treated for numbness of the extremities by the VA 
less than a year after discharge from service at the VAMC 
Louisville, Kentucky.  Although the RO requested, in April 

1999, all of the veteran's VA medical records dated from 1968 
from the Louisville VA medical center, medical records were 
provided only dated from 1974.  The RO has not been advised 
that medical records at that facility dated prior to 1974 are 
unavailable, although this information was specifically 
requested by the RO in June 1999.  In June 1999, the RO 
contacted the Louisville VA medical center again requesting 
that the 1968 VA medical records be sent, or else a statement 
indicating that such records could not be found.  No response 
was received from the VA medical center.  The veteran was not 
informed of this unsuccessful attempt.  The Veteran's Claims 
Assistance Act requires that the RO must identify to the 
veteran which records are unobtainable.  The RO must describe 
to the veteran the efforts which were made in the attempt to 
obtain those records, and the RO must describe any further 
action to be taken by VA with respect to the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for his 
service-connected right knee disability 
since December 1995, and for his 
peripheral neuropathy since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  In particular, the 
RO should make another attempt to obtain 
the 1968 VA medical treatment record 
described by the veteran.  If the RO is 
unable to obtain any identified records 
the RO must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 

records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
neurological examination to determine if 
the veteran has peripheral neuropathy.  
The veteran's claims file must be 
provided to the examiner and reviewed 
prior to the examination.  The VA 
examiner should state on the examination 
report whether such review of the record 
has been made.  The examiner must ensure 
that all indicated tests and studies are 
accomplished.  If peripheral neuropathy 
is found, the examiner should express an 
opinion as to whether the peripheral 
neuropathy is as likely as not related to 
service, including as a result of 
exposure to Agent Orange.  The examiner 
should provide reasons and bases for all 
opinions expressed.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 


4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for peripheral neuropathy, including as 
secondary to exposure to Agent Orange, 
and entitlement to an increased initial 
rating for service-connected right knee 
disability, with particular attention to 
the provisions of 38 C.F.R. § 4.14 for 
the rating period prior to August 12, 
1999 with regard to right knee limitation 
of motion.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	
		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000).







